                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


BENJAMIN FOX                                    CASE NO. 2:18-CV-00502

VERSUS                                          JUDGE JAMES D. CAIN, JR.

NU LINE TRANSPORT L L C ET AL                   MAGISTRATE JUDGE KAY

                             MEMORANDUM ORDER

       Before the Court is “Defendants’ Motion in Limine Regarding Plaintiff, Benjamin

Fox’s Future Medical Expenses” (Rec. #58) wherein Defendants, American Millennium

Insurance Company, Nu Line Transport, LLC and Simon Brumfield (collectively referred

to as “Defendants”) move to exclude all evidence and testimony of Plaintiff, Benjamin

Fox’s future medical expenses which are not calculated in accordance with the workers’

compensation reimbursement schedule, pursuant Louisiana Revised Statute § 1034.2.

       Defendants remark that Plaintiffs intend to introduce testimony from life care

planning expert, Aaron Wolfson and expert economist, Wesley Austin.             In their

calculations, these experts did not calculate Fox’s future medical expenses in accordance

with the workers’ compensation reimbursement schedule. Thus, they contend the future

medical expenses are unreasonably inflated.

       Defendants submit that at the time of the accident, Trooper Fox was in the course

and scope of his employment with the Louisiana State Police and all of Trooper Fox’s past

medical expenses which totaled $15,188.69, were paid by the workers’ compensation

carrier.
       Plaintiffs argue that the holding in Simmons v. Cornerstone Investments, LLC, 282

So.3d 199 (La. 5/18/19) does not apply to future medical expenses. In Simmons, the

Louisiana Supreme Court held that the discount in the amount of medical expenses through

workers’ compensation is not payment to a plaintiff from a collateral source and therefore

not recoverable by a tort plaintiff. Plaintiffs argue that to only allow a tort victim to present

future medical expenses under the reduced fee schedule of the workers’ compensation act

is contrary to well-settled principles regarding a tort victim’s right to be made whole.

       Plaintiffs rely on Louisiana Statute Ann. § 23:1103 which indicates that a plaintiff

receives no benefits from his workers’ compensation claim until the funds received from

the third-party judgment are exhausted, thus resulting in the plaintiff paying for his future

medical treatment. Plaintiffs contend that when a plaintiff proves by a preponderance of

the evidence that he will need future medical care due to a tortfeasor’s negligence, the

tortfeasor is responsible for the full amount of those damages to make the plaintiff whole.

       Plaintiffs argue that the proper standard for determining whether a plaintiff is

entitled to future medical expenses is proof by a preponderance of the evidence that the

future medical expense will be necessary. Menard v. Lafayette Ins. Co., 31 So.3d 996, 1006

(La. 3/16/10).

       Defendants inform the Court that Mr. Fox’s claim for workers’ compensation

medical benefits remains open and does not automatically terminate upon the resolution of

his separate tort claim; furthermore, there is no evidence that his future medical treatment

will not be provided by the workers’ compensation carrier. Defendants argue that Mr. Fox

cannot prove that it is more probable than not that his future medical expenses will be billed
at higher rates without the reduction based on the workers’ compensation reimbursement

schedule. 1

        The Court agrees that Simmons does not specifically provide for future medical

expenses. Plaintiff has the burden to establish his damages regarding future medical

expenses. Defendants will be given an opportunity at trial to challenge Plaintiffs’ damage

calculations. Accordingly,

        IT IS ORDERED that the Motion in Limine is hereby DENIED.

        THUS DONE AND SIGNED in Chambers on this 31st day of March, 2020.



                             ___________________________________
                                     JAMES D. CAIN, JR.
                              UNITED STATES DISTRICT JUDGE




1
  La.R.S. § 23:1034.2 provides that “[f]ees in excess of the reimbursement schedule shall not be recoverable against
the employee, employer, or workers’ compensation insurer.”
